Citation Nr: 9926269	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  91-41 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for residuals of 
femoropopliteal bypass surgery, for the purposes of 
accrued benefits.

2. Entitlement to service connection for the cause of the 
veteran's death.

3. Entitlement to a total disability evaluation based upon 
individual unemployability, for the purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.

This matter returns to the Board of Veterans' Appeals (Board) 
via a Joint Motion for Remand granted by the United States 
Court of Appeals for Veterans Claims (Court) in March 1999, 
which vacated the October 1998 decision by the Board.  This 
appeal originates from decisions by the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In June 1993, the Board denied the appellant's claims 
for service connection for residuals of femoropopliteal 
bypass surgery for accrued benefits purposes and for the 
cause of the veteran's death.  The appellant filed an appeal 
and in October 1995, the Court issued a decision which 
vacated the Board's June 1993 decision and remanded it for 
further proceedings.  Pursuant to that action by the Court, 
the Board remanded the case to the RO in January 1997.  The 
requested development was completed to the extent possible 
and the case was returned for appellate consideration.  In 
October 1998, the Board again rendered a decision which 
denied the appellant's claims and she again filed an appeal 
to the Court.  The following action results from the March 
1999 Joint Motion for Remand.


REMAND

In the Joint Motion for Remand, it is noted that upon review 
of the claims folder for the purpose of the present 
litigation, specifically the appeal pending at that time 
before the Court, a considerable amount of medical records 
were not available for review that were present at the time 
the Board decision was issued.  The parties to the Remand 
concluded that as a result, "a remand of this case is 
necessary to allow the Board the opportunity to fulfill its 
statutory duty to assist by making the missing records 
available for review or, if this is impossible, to explain 
their efforts and to provide reasons or bases for their 
decision that reflect a heightened duty to assist where 
records are unavailable, such that the decision will be in 
compliance with applicable statutes, regulations and the 
Court's jurisprudence."

While internal records reflect various efforts undertaken 
both by the Board and the RO to identify and locate the 
"missing" records, in view of the above action, additional 
efforts will be requested and all such efforts undertaken 
shall be documented within the claims folder.  

In addition, the Board notes that the appellant, through his 
representative, has requested a hearing before a Hearing 
Officer at the RO.

In accordance with the Joint Motion for Remand, this case is 
REMANDED to the RO for the following action:

1. The appellant and her representative 
should be provided an opportunity to 
submit additional argument and/or 
evidence in support of the claims on 
appeal while the case is in remand 
status.  Quarles v. Derwinski, 
3 Vet.App. 129 (1992).

2. The appellant and her representative 
should be requested to assist in the 
identification of all missing records 
which they contend are relevant to the 
current appeal.

3. The RO should undertake efforts to 
locate any additional records 
associated with this case to include a 
second claims folder and 3 volumes of 
medical records which were noted to be 
associated with the claims folder at 
the time the Board rendered the 
October 1998 decision.

4. All efforts to identify and locate any 
missing records should be clearly 
documented in the claims folder and 
the results of those efforts should 
also be noted.

5. The appellant should be scheduled for 
a hearing before a Hearing Officer at 
the RO.

6. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full and in 
accordance with the Court's March 1999 
Order.  If any development is 
incomplete, appropriate corrective 
action is to be implemented.

If the benefits sought on appeal, for which a Notice of 
Disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The appellant need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

